Citation Nr: 0404597	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally eligible for Department of 
Veterans Affairs death benefits, including dependency and 
indemnity compensation benefits 



WITNESSES AT HEARING ON APPEAL

Appellant and T. G. 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  The appellant and her daughter 
testified at a hearing before the undersigned in September 
2003.  A transcript of the hearing is part of the record now 
before the Board. 


FINDINGS OF FACT

1.  The U.S. Department of the Army certified that the 
appellant's deceased husband did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States. 

2.  The appellant's deceased husband was not a "veteran" 
for the purpose of establishing her eligibility for VA death 
benefits, including dependency and indemnity compensation 
benefits.  


CONCLUSION OF LAW

The appellant has not established legal eligibility for VA 
death benefits, including dependency and indemnity benefits,  
under the laws administered by VA.  38 U.S.C.A. §§ 101(2), 
107, 1310, 1318, 1541 (West 2002); 38 C.F.R. §§ 3.40 (c) and 
(d), 3.41(a), 3.203(a) and (c) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, amended VA's duty to notify and duty 
to assist a claimant in developing the information or 
evidence necessary to substantiate a claim.  Because the law, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet.App. 129, 132 
(2002).  

Factual Background

A copy of a 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant's late husband, discloses that he 
reported serving on active duty from 1943 to 1945. 

A copy of the appellant's marriage contract discloses that 
she and her late husband were married in 1967. 

A copy of the appellant's late husband's death certificate 
discloses that he died in 1977.  The appellant was identified 
as the surviving spouse. 

In 1977, the Department of Army certified that the 
appellant's late husband did not have service as a member of 
the Philippine Commonwealth Army or as a recognized 
guerrilla, in the service of the United States Armed Forces.  

Copies of certifications from the Armed Forces of the 
Philippines, dated in April 1998, October 1998, and March 
2000, disclose the appellant's late husband's military status 
as "recognized guerilla" from 1943 to 1945. 

In September 2002, at the appellant's request, who provided a 
different first name for her late husband, the Department of 
the Army reported no change in the prior negative 
certification. 

At the hearing in September 2003, in support of her claim, 
the appellant referred to the Affidavit for Philippine Army 
Personnel, the certification from the Armed Forces of the 
Philippines, and the fact that she was receiving benefits 
from the Philippines Veterans Affairs Office.  She also 
referred to a newspaper article, pertaining to a court 
decision allowing Filipino veterans seeking American 
citizenship to submit documents from their homeland as proof 
they fought under U.S. command in World War II. 

The Law and Regulations  

In order for a surviving spouse to establish entitlement to 
VA death benefits, including dependency and indemnity 
compensation (DIC), the threshold issue is whether the 
deceased spouse was a "veteran."  38 U.S.C.A. §§ 1310, 
1318, 1541. 

Therefore to qualify for VA benefits, the appellant must 
demonstrate that her late husband, upon whose service she 
predicates her claim, was a "veteran".  For the purpose of 
VA benefits, the term "veteran" is defined by statute as a 
person who served on active military, naval, or air service, 
and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

Service in the active U.S. Armed Forces for DIC purposes 
includes service in the organized military forces of the 
Commonwealth of the Philippines, including as a member of the 
Philippines Commonwealth Army or in guerilla service, while 
such forces were in the services of the U.S. Armed Forces.  
However, such service is not qualifying service for pension 
benefits under chapter 15 of Title 38 of the United States 
Code.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by the appellant 
if the evidence meets all the following conditions: (1) the 
evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time 
and character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

Analysis 

The appellant has submitted as evidence of service, an 
Affidavit for Philippine Army Personnel and certifications 
from the Armed Forces of the Philippines, containing 
information about guerrilla service.  She maintains that as a 
United States Court held that documents from the Philippine 
Government are acceptable for establishing service during 
World War II, VA should also find the documents acceptable 
for that purpose. 

In the case referred to by the appellant, assuming for the 
sake of analysis that the newspaper article accurately stated 
the holding of the Court and the Court's ruling is still 
valid, the Court was addressing the question of Filipino 
veterans seeking American citizenships under laws formally 
administered by the Department of Justice, Immigration and 
Naturalization Service, which has since been incorporated 
into the Department of Homeland Security as the U. S. 
Citizenship and Immigration Services.  As VA benefits are 
governed by laws administered by the Department of Veterans 
Affairs, not the laws administered by the Departments of 
Justice or Homeland Security, the Board is not bound by the 
holding of the U. S. Court of Appeals for the 9th Circuit.  
And as no court of competent jurisdiction has invalidated 
either 38 C.F.R. § 3.40 or 38 C.F.R. § 3.203, the Board is 
bound in this decision by these VA regulations.  38 U.S.C.A. 
§ 7104(c).  

Under § 3.203(a), the evidence of service submitted by the 
appellant is not acceptable as proof of service because the 
documents were not issued by a service department of the 
United States Armed Forces.  

Since the evidence does not meet the requirements of § 
3.203(a), subsection (c) of § 3.203 requires VA to verify 
service from the service department.  In this case, on two 
occasions, the Department of the Army has determined that the 
appellant's late husband did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where as here, service department certification is required, 
the service department's finding is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
38 C.F.R. § 3.41(a); Duro v. Derwwinski, 2 Vet. App. 530, 532 
(1992).  

As the service department's finding does not establish that 
the appellant's late husband was a "veteran" of the United 
States Armed Forces, the appellant is ineligible for VA death 
benefits.  Therefore, the claim must be denied, due to the 
lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

The claim to establish legal eligibility for Department of 
Veterans Affairs death benefits, including dependency and 
indemnity compensation benefits, is denied.


____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



